Case: 1:19-cv-02425-CAB Doc #: 21 Filed: 03/24/20 1 of 2. PageID #: 201




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



 IN RE:

 CIVIL DOCKET MANAGEMENT           )                   JUDGE CHRISTOPHER A. BOYKO
 ORDER AND GENERAL ORDERS          )
 2020-5 AND 2020-5-1 (CORONAVIRUS) )
                                   )
                                   )
                                   )                   ORDER
                                   )
                                   )
 CHRISTOPHER A. BOYKO, J:

        On March 23, 2020, this District issued a General Order, 2020-05-1, establishing new

 protocols for the management of civil and criminal cases in light of the COVID-19 outbreak.

        In light of the General Order and the mandates of the State of Ohio, the Court orders

 the following:

        •         All in-person and telephonic case management conferences scheduled prior to

                  May 1, 2020 are cancelled. In lieu of the conferences, counsel shall file Rule

                  26 Reports of Parties Planning Meeting in accordance with the timelines set by

                  the Court’s Local Rule and with specificity as to deadlines and supporting

                  reasons for the proposed dates.
Case: 1:19-cv-02425-CAB Doc #: 21 Filed: 03/24/20 2 of 2. PageID #: 202



       •     All in-person and telephonic status conferences scheduled prior to May 1, 2020

             are cancelled. However, the parties shall file joint status reports on the date of

             the originally scheduled status conference highlighting any special matters for

             the Court’s attention.

       •      All civil proceedings that have existing deadlines for the completion of

             discovery, the amendment of pleadings, the completion of mediation, the

             completion of special master duties, and the filing of dispositive motions shall

             have their deadlines extended by sixty (60) days.

       •     This order does not stay all civil cases and discovery shall proceed accordingly.

       IT IS SO ORDERED.




                                      /s/Christopher A. Boyko
                                      CHRISTOPHER A. BOYKO
                                      Senior United States District Judge
